DETAILED ACTION
This application is a CON of 17/201,402; 03/15/2021; PAT 11,258,689.
17/201,402 is a CON of 16/100,087; 08/09/2018; PAT 10,986,010.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/206441 A1 (Thakolsri et al.), cited for convenience in US 2020/0145833 A1, in view of US 2019/0158425 A1 (Aronovich).

As to Claims 1, 10 and 16, Thakolsri et al. disclose a method; system and non-transitory machine-readable medium, respectively, comprising: 
monitoring, by a device comprising a processor, load factors associated with a core network slice, the load factors relating to utilization of respective first network function instances operating within the core network slice (Thakolsri et al. disclose the Operations Administration and Management OAM comprising the processor-controlled Network Slice Management Function NSMF which controls network slices of the core network slice for balancing workloads to avoid overloading network function instances, which necessarily requires analyzing the factors that lead to the overloading condition - ¶¶ [0002, 0004, 0031, 0240]); 
based on the load factors associated with the core network slice, instantiating, by the device, a second network function instance, distinct from the first network function instances, within the core network slice (Thakolsri et al. disclose the Network Slice Management Function NSMF which controls network slices of the core network slice for balancing workloads to avoid overloading network function instances, which necessarily requires analyzing the factors that lead to the overloading condition in order to split the load among more than one instance - ¶¶ [0002, 0004, 0031, 0049]); and 
Thakolsri et al. disclose the instantiation of the second network function instance as cited above, but not expressly the de-instantiating of an instance. de-instantiating, by the device, the second network function instance in response to a defined time period from instantiation of the second network function instance having concluded. However, Aronovich, sharing the same CPC classifications as the instant application (H04L41/0897, H04L43/0876 and H04L43/20), discloses 
de-instantiating, an instance in response to a defined time period from instantiation of the instance having concluded (Aronovich discloses determining whan an instance is idle (time period defined as after active, i.e. idle), and releasing (de-instantiating) it  to be reused for other applications - ¶ [0108]).
It would have been obvious to one of ordinary skill in the art to combine de-instantiating, an instance in response to a defined time period from instantiation of the instance having concluded, taught by Aronovich, with based on the load factors associated with the core network slice, instantiating, by the device, a second network function instance, distinct from the first network function instances, within the core network slice, taught by Thakolsri et al., in order to release idle resources so they can be used for other applications (Aronovich - ¶ [0108]).

As to Claim 8, the combination of Thakolsri et al. and Aronovich discloses the method of claim 1, wherein the monitoring comprises monitoring a first load factor, of the load factors, associated with a first network function instance of the network function instances (Thakolsri et al. disclose the Operations Administration and Management OAM comprising the processor-controlled Network Slice Management Function NSMF which controls network slices of the core network slice for balancing workloads to avoid overloading network function instances, which necessarily requires analyzing the factors that lead to the overloading condition - ¶¶ [0002, 0004, 0031, 0240]. Determining overload must necessarily include determining at least one load factor to make the decision), and wherein the method further comprises: 
generating, by the device, a threshold alert in response to the first load factor indicating that the utilization of the first network function instance is greater than a threshold utilization (Thakolsri et al. disclose the Operations Administration and Management OAM comprising the processor-controlled Network Slice Management Function NSMF which controls network slices of the core network slice for balancing workloads to avoid overloading network function instances, which necessarily requires analyzing the factors that lead to the overloading condition - ¶¶ [0002, 0004, 0031, 0240]. Determining that a second instance(s) is needed must necessarily include reaching and exceeding an overload threshold).

As to Claim 9, the combination of Thakolsri et al. and Aronovich discloses the method of claim 1, 
wherein the first network function instances comprise a first instance of a first network function, and wherein the second network function instance comprises a second instance of the first network function (Thakolsri et al. disclose the Operations Administration and Management OAM comprising the processor-controlled Network Slice Management Function NSMF which controls network slices of the core network slice for balancing workloads to avoid overloading network function instances, which necessarily requires analyzing the factors that lead to the overloading condition - ¶¶ [0002, 0004, 0031, 0240]. Determining that the load needs to be balanced necessarily includes adding additional instances to perform the same function).

As to Claim 15, the combination of Thakolsri et al. and Aronovich discloses the system of claim 10, 
wherein the first network function instances comprise a first instance of a first network function, and wherein the second network function instance comprises a second instance of the first network function (Thakolsri et al. disclose the Operations Administration and Management OAM comprising the processor-controlled Network Slice Management Function NSMF which controls network slices of the core network slice for balancing workloads to avoid overloading network function instances, which necessarily requires analyzing the factors that lead to the overloading condition - ¶¶ [0002, 0004, 0031, 0240]. Determining that the load needs to be balanced necessarily includes adding additional instances to perform the same function).

Allowable Subject Matter
Claims 2-7, 11-14  and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/Primary Examiner, Art Unit 2444